Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 10, 2017                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155563                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  TERENCE STEVEN BRYANT,                                                                                               Justices


                 Plaintiff-Appellant,

  v                                                                  SC: 155563
                                                                     COA: 335271
  ST. LOUIS CORRECTIONAL
  FACILITY WARDEN,

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of April 18, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 10, 2017
           jam
                                                                                Clerk